Sheriff of County of




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         November 3, 2014

                                       No. 04-14-00612-CV

                                     David Allan EDWARDS,
                                            Appellant

                                                  v.

                           SHERIFF OF COUNTY OF ATASCOSA,
                                       Appellee

                  From the 81st Judicial District Court, Atascosa County, Texas
                                Trial Court No. 12-02-0185-CVA
                           Honorable Thomas F. Lee, Judge Presiding


                                          ORDER
        Appellant’s brief was originally due on September 29, 2014. Neither the brief nor a
motion for extension of time has been filed. Appellant is representing himself, pro se.
Therefore, on October 16, 2014, this court ordered appellant to file his brief no later than
November 13, 2014. Our order informed appellant that if he failed to file the brief by this date or
failed to reasonably explain the reason for his failure to do so, this appeal would be dismissed for
want of prosecution. TEX. R. APP. P. 38.8(a).

        On October 22, 2014, appellant wrote a letter to this court stating he was not aware of
whether he could proceed without paying costs on appeal and he needed a copy of the reporter’s
record to prepare his brief. In response to appellant’s letter, on October 30, 2104, this court sent
a letter to appellant informing him he could proceed with his appeal without paying costs, no
reporter’s record was taken, and his brief remained due November 13, 2014.

      Apparently having not yet received our October 30, 2014 letter, appellant has filed a
“Motion to Request Reporter’s Record TRAP 34.6 and Extension of Time.”

        No reporter’s record was taken. Therefore, all that remains to be done in this appeal is
for the appellant to file his appellate brief. Although we recognize a pro se litigant may be held
to “less stringent” standards, a pro se litigant is still required to comply with the law and rules of
procedure. Shull v. United Parcel Serv., 4 S.W.3d 46, 52-53 (Tex. App.—San Antonio 1999, pet.
denied). Therefore, appellant is hereby ORDERED to file a brief that complies with Rule
38.1 no later than November 13, 2014. If appellant does not file a brief that complies with
Rule 38.1, this appeal will be subject to dismissal for want of prosecution.




                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of November, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court